Exhibit 10.32

DOMINION RESOURCES, INC.

2005 INCENTIVE COMPENSATION PLAN

Originally Effective May 1, 2005

As Amended and Restated Effective December 20, 2011

1. Purpose. To support a pay-for-performance compensation program, this Dominion
Resources, Inc. 2005 Incentive Compensation Plan (the “Plan”) is the primary
component that ties compensation to the long-term performance of Dominion
Resources, Inc. The Plan seeks to further the long-term stability and financial
success of Dominion Resources, Inc. by attracting and retaining employees
through the use of cash and stock incentives; rewarding employees for the
achievement of certain performance goals that may be attached to the incentives;
and further aligning the interests of employees with those of Dominion
Resources, Inc. shareholders.

2. Definitions. As used in the Plan, the following terms have the meanings
indicated:

(a) “Act” means the Securities Exchange Act of 1934, as amended.

(b) “Applicable Withholding Taxes” means the aggregate amount of federal, state
and local income and payroll taxes that an Employer is required to withhold in
connection with any Performance Grant, any lapse of restrictions on Restricted
Stock, dividends paid on Restricted Stock, any grant of Goal-Based Stock, or any
exercise of a Nonstatutory Stock Option or Stock Appreciation Right.

(c) “Beneficiary” means the individual, individuals, entity, entities or the
estate of a Participant entitled to receive the amounts payable under an
Incentive Award, if any, upon the Participant’s death

(d) “Change of Control” means the occurrence of any of the following events:

(i) any person, including a “group” as defined in Section 13(d)(3) of the Act
becomes the owner or beneficial owner of Dominion securities having 20% or more
of the combined voting power of the then outstanding Dominion securities that
may be cast for the election of Dominion’s directors (other than as a result of
an issuance of securities initiated by Dominion, or open market purchases
approved by the Dominion Board, as long as the majority of the Dominion Board
approving the purchases is also the majority at the time the purchases are
made);

(ii) as the direct or indirect result of, or in connection with, a cash tender
or exchange offer, a merger or other business combination, a sale of assets,



--------------------------------------------------------------------------------

a contested election, or any combination of these transactions, the persons who
were directors of Dominion before the transactions cease to constitute a
majority of the Dominion Board, or any successor’s board, within two years of
the last of the transactions; or

(iii) with respect to a particular Participant, an event occurs with respect to
the Employer that employs that Participant such that, after the event, the
Employer is no longer a Dominion Company.

(e) “Code” means the Internal Revenue Code of 1986, as amended.

(f) “Committee” means the Compensation, Governance and Nominating Committee of
the Dominion Board (or any successor Board committee designated by the Board to
administer this plan), provided that, if any member of the Compensation,
Governance and Nominating Committee does not qualify as both an outside director
for purposes of Code section 162(m) and a non-employee director for purposes of
Rule 16b-3, the remaining members of the committee (but not less than two
members) shall be constituted as a subcommittee to act as the Committee for
purposes of the Plan.

(g) “Company Stock” means common stock of Dominion. In the event of a change in
the capital structure of Dominion (as provided in Section 15), the shares
resulting from the change shall be deemed to be Company Stock within the meaning
of the Plan.

(h) “Date of Grant” means (i) with respect to an Option or Stock Appreciation
Right, the date on which the Committee completes the corporate action necessary
to create an offer of stock for sale to a Participant under the terms and
conditions of, or to create a legally binding right constituting, the Option or
Stock Appreciation Right; and (ii) with respect to an Incentive Award other than
an Option or Stock Appreciation Right, the date on which the Committee grants
the Incentive Award. With respect to any Incentive Award, the Committee may
specify a future date on which the Incentive Award is to be granted or become
effective.

(i) “Disability” or “Disabled” means, as to an Incentive Stock Option, a
Disability within the meaning of Code section 22(e)(3). With respect to an
Incentive Award that provides for a deferral of compensation within the meaning
of Code section 409A and that is payable under its terms on a Participant’s
Disability, Disability shall mean having received long-term disability benefits
under the Corporation’s long-term disability plan (or successor thereto) for a
period of 3 consecutive months by reason of a medically determinable physical or
mental impairment that can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months. As to all other
Incentive Awards, the Committee shall determine whether a Disability exists and
the determination shall be conclusive.

(j) “Dominion Company” means any corporation in which Dominion owns stock
possessing at least 50% of the combined voting power of all classes of stock or

 

2



--------------------------------------------------------------------------------

which is in a chain of corporations with Dominion in which stock possessing at
least 50% of the combined voting power of all classes of stock is owned by one
or more other corporations in the chain.

(k) “Dominion” means Dominion Resources, Inc.

(l) “Dominion Board” means the Board of Directors of Dominion Resources, Inc.

(m) “Employer” means, with respect to a Participant, Dominion or the Dominion
Company that employs the Participant.

(n) “Fair Market Value” means the closing price of a share of Company Stock, as
reported in the Wall Street Journal or other financial reporting service
selected by the Company, on the Date of Grant or any other date for which the
value of Company Stock must be determined under the Plan, or if the
determination date is not a trading day, on the most recent trading day
immediately preceding the determination date.

(o) “Goal-Based Stock” means Company Stock awarded when performance goals are
achieved pursuant to an award as provided in Section 8.

(p) “Incentive Award” means, collectively, a Performance Grant or the award of
Restricted Stock, Goal-Based Stock, Option or Stock Appreciation Right under the
Plan.

(q) “Incentive Stock Option” means an Option intended to meet the requirements
of, and qualify for favorable federal income tax treatment under, Code section
422.

(r) “Mature Shares” means shares of Company Stock for which the holder thereof
has good title, free and clear of all liens and encumbrances and which the
holder has held for at least six months.

(s) “Nonstatutory Stock Option” means an Option that does not meet the
requirements of Code section 422, or, even if meeting the requirements of Code
section 422, is not intended to be an Incentive Stock Option and is so
designated.

(t) “Option” means a right to purchase Company Stock granted under the Plan, at
a price determined in accordance with the Plan.

(u) “Participant” means any employee of Dominion or a Dominion Company who
receives an Incentive Award under the Plan.

(v) “Performance Criteria” means the performance of Dominion or any subsidiary,
division, business unit or individual using one of the following measures,
either on an operating or GAAP basis where applicable, and including measuring
the

 

3



--------------------------------------------------------------------------------

performance of any of the following relative to a defined peer group of
companies: total shareholder return; book value (including on a per share
basis); return on capital (including invested capital); environmental
considerations; safety; reliability; customer earnings (including on a per share
basis); earnings growth rate (including on a per share basis); profitability;
return on equity; cash flow, including free cash flow; cost savings under the
Six Sigma discipline, or other cost savings or process improvement goals; and
capital expenditures.

(w) “Performance Goal” means an objectively determinable performance goal
established by the Committee with respect to a given Performance Grant or grant
of Restricted Stock that relates to one or more Performance Criteria.

(x) “Performance Grant” means an Incentive Award made pursuant to Section 6.

(y) “Plan Year” means January 1 to December 31.

(z) “Qualifying Change of Control” means an event which meets the requirements
for a Change of Control (as defined in Section 2(d) above) and which, in
addition, constitutes either a change in ownership of Dominion (as described in
paragraph (i)), a change in effective control of Dominion (as described in
paragraph (ii), or, with respect to an individual Participant, a change in
ownership of the Participant’s Employer (as described in paragraph (iii)):

(i) Any person or more than one person acting as a group acquires beneficial
ownership of Company Stock that, together with the Company Stock already held by
such person or group, represents more than 50 percent of the total voting power
of Company Stock; provided, however, that if any one person or more than one
person acting as a group is considered to own more than 50 percent of the total
fair market value or total voting power of Company Stock, the acquisition of
additional Company Stock by the same person or persons is not considered to
cause a change in the ownership of Dominion for purposes of this paragraph (i);

(ii) Any person or more than one person acting as a group acquires (or has
acquired during the twelve-consecutive-month period ending on the date of the
most recent acquisition by such person or persons) beneficial ownership of
Company Stock possessing 30 percent or more of the total voting power of Company
Stock; or (2) a majority of members of the Board is replaced during a
twelve-consecutive-month period by directors whose appointment or election is
not endorsed by a majority of the members of the Board before the date of the
appointment or election; provided, however, that if any one person or more than
one person acting as a group is considered to effectively control Dominion for
purposes of this paragraph (ii), the acquisition of additional Company Stock by
the same person or persons is not considered to cause a change in the effective
control for purposes of this paragraph (ii); or

 

4



--------------------------------------------------------------------------------

(iii) Any person or more than one person acting as a group acquires beneficial
ownership of stock of the Employer that, together with the Employer stock
already held by such person or group, represents more than 50 percent of the
total voting power of the Employer stock; provided, however, that if any one
person or more than one person acting as a group is considered to own more than
50 percent of the total fair market value or total voting power of the Employer
stock, the acquisition of additional Employer stock by the same person or
persons is not considered to cause a change in the ownership of the Employer for
purposes of this paragraph (iii).

For purposes of this Section 2(z), the term “group” shall have the meaning
provided in U.S. Treasury Regulation 1.409A-3(i)(5)(v)(B), (vi)(D) or (vii)(C),
as applicable. The term “beneficial ownership” shall have the meaning provided
in U.S. Treasury Regulation 1.409A-3(i)(5)(v)(iii). Notwithstanding anything in
this Section 2(z) to the contrary, an event which does not constitute a change
in the ownership or a change in the effective control of Dominion or, with
respect to an individual Participant, a change in the ownership of the
Participant’s Employer, each as defined in U.S. Treasury Regulation
1.409A-3(i)(5), shall not constitute a Qualifying Change of Control for purposes
of this Plan.

(aa) “Restricted Stock” means Company Stock awarded upon the terms and subject
to the restrictions set forth in Section 7.

(bb) “Rule 16b-3” means Rule 16b-3 of the Securities and Exchange Commission
promulgated under the Act. A reference in the Plan to Rule 16b-3 shall include a
reference to any corresponding rule (or number redesignation) of any amendments
to Rule 16b-3 enacted after the effective date of the Plan’s adoption.

(cc) “Separation from Service” means a Participant’s termination of employment
(within the meaning of U.S. Treasury Regulation 1.409A-1(h), applying the
default terms thereof) with the Participant’s Employer and all other persons
that would be treated as a single employer with the Participant’s Employer under
Code sections 414(b) or (c); provided that, in applying Code sections
1563(a)(1), (2) and (3) for purposes of determining a controlled group of
corporations, or in applying U.S. Treasury Regulation 1.414(c)-2 for purposes of
determining trades or businesses under common control, the phrase “at least 50%”
shall replace the phrase “at least 80%” each time it appears in those sections.

(dd) “Stock Appreciation Right” or “SAR” means a right to receive Company Stock
or cash from the Company granted under Section 10.

(ee) “Taxable Year” means the fiscal period used by Dominion for reporting taxes
on income under the Code.

 

5



--------------------------------------------------------------------------------

3. General. The following types of Incentive Awards may be granted under the
Plan: Performance Grants, Restricted Stock, Goal-Based Stock, Options, or Stock
Appreciation Rights. Options granted under the Plan may be Incentive Stock
Options or Nonstatutory Stock Options.

4. Stock.

(a) Subject to Section 15 of the Plan, there shall be reserved for issuance
under the Plan an aggregate of thirty-six million (36,000,000) shares of Company
Stock, which shall be authorized but unissued shares. All of the shares of
Company Stock that may be issued under this Plan may be issued upon the exercise
of Options that qualify as Incentive Stock Options. No more than eighteen
million (18,000,000) shares may be issued as Restricted Stock, Goal-Based Stock
or Performance Grants, provided that any shares of Restricted Stock, Goal-Based
Stock or shares that are issuable under Performance Grants that are forfeited
shall not count against this limit. No more than three million six hundred
thousand (3,600,000) shares may be allocated to the Incentive Awards, including
the maximum amounts payable under a Performance Grant, that are granted to any
individual Participant during any single Taxable Year.

(b) Shares allocable to Options, Restricted Stock or portions thereof granted
under the Plan that expire, are forfeited, or otherwise terminate unexercised
may again be subjected to an Incentive Award under the Plan. The Committee is
expressly authorized to make an Incentive Award to a Participant conditioned
upon the surrender for cancellation of an Option granted under an existing
Incentive Award, provided that, without prior shareholder approval, the
Committee is expressly prohibited from repricing an Option or SAR if the
exercise price of the new Option or SAR would be less than the exercise price of
the Option or SAR under the existing Incentive Award surrendered for
cancellation. Any shares of Company Stock tendered or exchanged by a Participant
as full or partial payment to the Company of the exercise price under an Option
or SAR and any shares retained or withheld by the Employer in satisfaction of an
Employee’s obligations to pay Applicable Withholding Taxes with respect to any
Incentive Award shall not be available for issuance, subjected to new awards or
otherwise used to increase the share reserve under the Plan. The cash proceeds
from Option or SAR exercises shall not be used to repurchase shares on the open
market for reuse under the Plan. Reload Options issued on the exercise of an
Option or otherwise are expressly prohibited.

(c) Since the original approval of the Plan by shareholders at the 2005 Annual
Meeting of shareholders of Dominion, no additional grants of incentive awards
have been made under the Dominion Resources, Inc. Incentive Compensation Plan or
under the Dominion Resources, Inc. Leadership Stock Option Plan for Salaried
Employees, and no additional grants of incentive awards may be made under such
plans in the future. At that time, all outstanding obligations under the
Dominion Resources, Inc. Incentive Compensation Plan for payments of Company
Stock, including Company Stock from reinvested dividends, related to the
Dominion Resources, Inc. Executives’ Deferred Compensation Plan were assumed by
the Plan and were treated for purposes of Section 4(a) based on the nature of
the original award.

 

6



--------------------------------------------------------------------------------

5. Eligibility.

(a) All present and future employees of Dominion or a Dominion Company (whether
now existing or hereafter created or acquired) whom the Committee determines to
have contributed or who can be expected to contribute significantly to Dominion
or a Dominion Company shall be eligible to receive Incentive Awards under the
Plan. The Committee shall have the power and complete discretion, as provided in
Section 16, to select eligible employees to receive Incentive Awards and to
determine for each employee the nature of the award and the terms and conditions
of each Incentive Award.

(b) The grant of an Incentive Award shall not obligate an Employer to pay an
employee any particular amount of remuneration, to continue the employment of
the employee after the grant or to make further grants to the employee at any
time thereafter.

 

6. Performance Grants.

(a) Each Performance Grant shall contain the Performance Goals for the award,
including the Performance Criteria, the target and maximum amounts payable and
any other terms and conditions as are applicable to the Performance Grant. The
terms of a Performance Grant may be set in an annual bonus plan or other similar
document. Each Performance Grant shall be granted and administered to comply
with the requirements of Code section 162(m). The aggregate maximum cash amount
payable under the Plan to any Participant in any Plan Year shall not exceed 0.5%
of Dominion’s consolidated operating income, before taxes and interest, as
reported on its annual financial statements for the prior Plan Year. In the
event of any conflict between a Performance Grant and the Plan, the terms of the
Plan shall govern.

(b) The Committee shall establish the Performance Goals for Performance Grants.
The Committee shall determine the extent to which any Performance Criteria shall
be used and weighted in determining Performance Grants. The Committee may vary
the Performance Criteria, Performance Goals and weightings from Participant to
Participant, Performance Grant to Performance Grant and Plan Year to Plan Year.
The Committee may increase, but not decrease, any Performance Goal during a Plan
Year.

(c) The Committee shall establish for each Performance Grant the amount of cash
or Company Stock payable at specified levels of performance, based on the
Performance Goal for each Performance Criteria. Any Performance Grant shall be
made not later than 90 days after the start of the period for which the
Performance Grant relates and shall be made prior to the completion of 25% of
the period. All determinations regarding the achievement of any Performance
Goals will be made by the Committee. The Committee may not increase during a
Plan Year the amount of cash or Common Stock that would otherwise be payable
upon achievement of the Performance Goal or Goals but may reduce or eliminate
the payments as provided in a Performance Grant.

 

7



--------------------------------------------------------------------------------

(d) The actual payments to a Participant under a Performance Grant will be
calculated by applying the achievement of a Performance Criteria to the
Performance Goal as established in the Performance Grant. All calculations of
actual payments shall be made by the Committee and the Committee shall certify
in writing the extent, if any, to which the Performance Goals have been met.

(e) Performance Grants will be paid in cash, Company Stock or both, at the time
or times as are provided in the Performance Grant. A Performance Grant payable
in cash may allow a Participant to elect to receive a payment in Company Stock
that has a greater Fair Market Value than the cash award, and the Performance
Grant may impose restrictions on the Company Stock issued under the election.

(f) Nothing contained in the Plan will be deemed in any way to limit or restrict
any Employer or the Committee from making any award or payment to any person
under any other plan, arrangement or understanding, whether now existing or
hereafter in effect.

(g) A Participant who receives a Performance Grant payable in Company Stock
shall have no rights as a shareholder until the Company Stock is issued pursuant
to the terms of the Performance Grant. The Company Stock may be issued without
cash consideration.

(h) A Participant’s interest in a Performance Grant may not be sold, assigned,
transferred, pledged, hypothecated, or otherwise encumbered.

(i) Whenever payments under a Performance Grant are to be made in cash, the
Employer will withhold therefrom an amount sufficient to satisfy any Applicable
Withholding Taxes. Each Participant shall agree as a condition of receiving a
Performance Grant payable in the form of Company Stock, to pay to the Employer,
or make arrangements satisfactory to the Employer regarding the payment to the
Employer of, Applicable Withholding Taxes. Until the amount has been paid or
arrangements satisfactory to the Employer have been made, no stock certificate
shall be issued to the Participant. As an alternative to making a cash payment
to the Employer to satisfy Applicable Withholding Taxes, if the Performance
Grant so provides, the Participant may elect to have the Employer retain that
number of shares of Company Stock (valued at their Fair Market Value) that would
satisfy all or a specified portion of the Applicable Withholding Taxes.

 

7. Restricted Stock Awards.

(a) The Committee may make grants of Restricted Stock to Participants. Whenever
the Committee deems it appropriate to grant Restricted Stock, notice shall be
given to the Participant stating the number of shares of Restricted Stock
granted and the terms and conditions to which the Restricted Stock is subject.
This notice shall be the Grant Agreement between the Employer and the
Participant. Restricted Stock may be awarded by the Committee in its discretion
without cash consideration.

 

8



--------------------------------------------------------------------------------

(b) The Committee shall establish as to each award of Restricted Stock the terms
and conditions upon which the restrictions set forth in paragraph (c) below
shall lapse. Restrictions conditioned on employment and the passage of time
shall not expire less than three years from the Date of Grant of the Restricted
Stock except that up to two million four hundred thousand 2,400,000 shares of
Restricted Stock may be granted with a restriction of no less than one year.
Restrictions conditioned on the achievement of Performance Goals or other
performance conditions shall not expire less than one year from the Date of
Grant. Notwithstanding the foregoing, the Committee may in its discretion, and
without limitation, provide that restrictions will expire as a result of the
Disability, death or retirement of the Participant or the occurrence of a Change
of Control. The terms and conditions may include the achievement of a
Performance Goal, which shall be governed by the provisions of Section 6 to the
extent that the award is intended to comply with the requirements of Code
section 162(m).

(c) No shares of Restricted Stock may be sold, assigned, transferred, pledged,
hypothecated, or otherwise encumbered or disposed of until the restrictions on
the shares as set forth in the Participant’s Grant Agreement have lapsed or been
removed.

(d) Upon the acceptance by a Participant of an award of Restricted Stock, the
Participant shall, subject to the restrictions set forth in this paragraph
(d) with respect to dividends and in paragraph (c) above, have all the rights of
a shareholder with respect to the shares of Restricted Stock, including, but not
limited to, the right to vote the shares of Restricted Stock. Dividends or other
distributions payable to the Participant with respect to his or her award of
Restricted Stock shall be paid at the same time such dividends or other
distributions are paid to other shareholders of record, unless the Grant
Agreement provides that (i) any dividends or other distributions with respect to
any outstanding shares of Restricted Stock that are payable in Company Stock
shall be subject to the same restrictions as the underlying shares of Restricted
Stock; and (ii) for any dividends or other distributions payable in cash, either
(A) an equivalent number of additional shares of Restricted Stock (based on the
Fair Market Value of Company Stock on the dividend payment date) shall be issued
subject to the same restrictions as the underlying shares of Restricted Stock,
or (B) the dividends shall be withheld and accumulated without interest in an
unfunded bookkeeping account for the Participant, which account shall be subject
to the same restrictions to which the underlying shares of Restricted Stock are
subject, plus any additional restrictions or conditions necessary to comply with
Code section 409A, and which shall be distributable in cash upon and to the
extent of the lapsing or removal of such restrictions, or forfeitable (as the
case may be) to the Company upon and to the extent the underlying shares of
Restricted Stock are forfeited. Such bookkeeping account shall be paid, if at
all, from the general assets of the Company, and the Participant’s right to
receive any amounts credited to such account shall be solely that of an
unsecured general creditor of the Company. Certificates representing Restricted
Stock shall be held by Dominion (or the Company may hold the Restricted Stock in
uncertificated form) until the restrictions lapse and upon request the
Participant shall provide Dominion with appropriate stock powers endorsed in
blank.

 

9



--------------------------------------------------------------------------------

(e) Each Participant shall agree at the time his or her Restricted Stock is
granted, and as a condition thereof, to pay to the Employer, or make
arrangements satisfactory to the Employer regarding the payment to the Employer
of, Applicable Withholding Taxes. Until the amount has been paid or arrangements
satisfactory to the Employer have been made, no stock certificate free of a
legend reflecting the restrictions set forth in paragraph (b) above shall be
issued to the Participant. As an alternative to making a cash payment to the
Employer to satisfy Applicable Withholding Taxes, if the grant so provides, the
Participant may elect to have the Employer retain that number of shares of
Company Stock (valued at their Fair Market Value) that would satisfy all or a
specified portion of the Applicable Withholding Taxes.

(f) To the extent authorized by the Committee, a Participant may elect to not
receive all or a portion of an annual cash incentive plan award and instead
receive Restricted Stock in place of the designated cash award. The Committee
shall determine which cash incentive plan awards are eligible for this election.
The Committee may coordinate eligibility for the election with any share
ownership guideline applicable to a Participant. The following provisions shall
apply if an election is made under this paragraph (f).

(i) On the date the designated Incentive Award would otherwise be received, the
Company shall issue Restricted Stock to the Participant in an amount equal to a
pre-designated percentage of the designated Incentive Award. The Restricted
Stock will be valued based on the Fair Market Value of Company Stock.

(ii) The restrictions on the Restricted Stock will lapse and the Restricted
Stock will vest on the third anniversary of the date of grant of the Restricted
Stock. The restrictions shall also lapse on the earlier of the Participant’s
death, disability or upon a Change of Control (or, if necessary to comply with
Section 409A of the Code, a Qualifying Change of Control).

 

8. Goal-Based Stock Awards.

(a) The Committee may make grants of Goal-Based Stock to Participants. Whenever
the Committee deems it appropriate to grant Goal-Based Stock, notice shall be
given to the Participant stating the number of shares of Goal-Based Stock
granted and the terms and conditions to which the Goal-Based Stock is subject.
This notice shall be the grant agreement between the Employer and the
Participant.

(b) Goal-Based Stock may be issued pursuant to the Plan from time to time by the
Committee when performance criteria established by the Committee have been
achieved and certified by the Committee.

(c) The Committee shall establish the performance criteria for an award of
Goal-Based Stock. More than one award of Goal-Based Stock may be established by
the Committee for a Participant and the awards may operate concurrently or for
varied

 

10



--------------------------------------------------------------------------------

periods of time. Goal-Based Stock will be issued only subject to the award and
the Plan and consistent with meeting the goal or goals set by the Committee in
the award. A Participant shall have no rights as a shareholder until the
Committee has certified that the performance objectives of the Goal-Based Stock
award have been met and the Goal-Based Stock is issued. Goal-Based Stock may be
issued without cash consideration.

(d) A Participant’s interest in a Goal-Based Stock award may not be sold,
assigned, transferred, pledged, hypothecated, or otherwise encumbered.

(e) The Committee may at any time, in its sole discretion, remove or revise any
and all performance criteria for an award of Goal-Based Stock.

(f) Each Participant shall agree at the time of receiving an award of Goal-Based
Stock, and as a condition thereof, to pay to the Employer, or make arrangements
satisfactory to the Employer regarding the payment to the Employer of,
Applicable Withholding Taxes. Until the amount has been paid or arrangements
satisfactory to the Employer have been made, no stock certificate shall be
issued to the Participant. As an alternative to making a cash payment to the
Employer to satisfy Applicable Withholding Taxes, if the grant so provides, the
Participant may elect to have the Employer retain that number of shares of
Company Stock (valued at their Fair Market Value) that would satisfy all or a
specified portion of the Applicable Withholding Taxes.

 

  9. Stock Options.

(a) The Committee may make grants of Options to Participants. Whenever the
Committee deems it appropriate to grant Options, notice shall be given to the
Participant stating the number of shares for which Options are granted, the
Option price per share, whether the Options are Incentive Stock Options or
Nonstatutory Stock Options, the extent, if any, to which associated Stock
Appreciation Rights are granted, and the conditions to which the grant and
exercise of the Options are subject. This notice shall be the stock option
agreement.

(b) The exercise price of shares of Company Stock covered by an Option shall be
not less than 100% of the Fair Market Value of the shares on the Date of Grant,
except as provided in Section 15.

(c) Options may be exercised in whole or in part at the times as may be
specified by the Committee in the Participant’s stock option agreement; provided
that no Option may be exercised after the expiration of eight (8) years from the
Date of Grant and provided that the exercise provisions for Incentive Stock
Options shall in all events not be more liberal than the following provisions:

(i) No Incentive Stock Option may be exercised after the first to occur of
(x) eight years from the Date of Grant, (y) three months following the date of
the Participant’s retirement or termination of employment with all Employers for
reasons other than Disability or death, or (z) one year following the date of
the Participant’s termination of employment on account of Disability or death.

 

11



--------------------------------------------------------------------------------

(ii) An Incentive Stock Option by its terms shall be exercisable in any calendar
year only to the extent that the aggregate Fair Market Value (determined at the
Date of Grant) of the Company Stock with respect to which Incentive Stock
Options are exercisable for the first time during the calendar year does not
exceed $100,000 (the “Limitation Amount”). Incentive Stock Options granted under
the Plan and all other plans of any Employer shall be aggregated for purposes of
determining whether the Limitation Amount has been exceeded. The Committee may
impose any conditions as it deems appropriate on an Incentive Stock Option to
ensure that the foregoing requirement is met. If Incentive Stock Options that
first become exercisable in a calendar year exceed the Limitation Amount, the
excess Options will be treated as Nonstatutory Stock Options to the extent
permitted by law.

(d) No modification (within the meaning of U.S. Treasury Regulation
1.409A-1(b)(5)(v)(B)) shall be made with respect to any Option if the
modification would result in the Option constituting a deferral of compensation,
and no extension (within the meaning of U.S. Treasury Regulation
1.409A-1(b)(5)(v)(C)) shall be made with respect to any Option if the extension
would result in the Option having an additional deferral feature from the Date
of Grant, in each case without the Participant’s consent.

 

  10. Stock Appreciation Rights.

(a) Whenever the Committee deems it appropriate, Stock Appreciation Rights may
be granted in connection with all or any part of an Option to a Participant or
in a separate Incentive Award. No Stock Appreciation Right may be exercised
after the expiration of eight (8) years from the Date of Grant. Stock
Appreciation Right granted in connection with an Option must have the same Date
of Grant as the Option.

(b) The following provisions apply to all Stock Appreciation Rights that are not
granted in connection with Options:

(i) Stock Appreciation Rights shall entitle the Participant, upon exercise of
all or any part of the Stock Appreciation Rights, to receive in exchange from
the Company an amount equal to the excess of (x) the Fair Market Value on the
date of exercise of the Company Stock covered by the surrendered Stock
Appreciation Right over (y) the Fair Market Value of the Company Stock on the
Date of Grant of the Stock Appreciation Right. The Committee may limit the
amount that the Participant will be entitled to receive upon exercise of Stock
Appreciation Rights. The Committee may not revise or amend a Stock Appreciation
Right to reduce the Fair Market Value of Company Stock on the Date of Grant,
except as provided in Section 15.

(ii) A Stock Appreciation Right may only be exercised at a time when the Fair
Market Value of the Company Stock covered by the Stock Appreciation Right
exceeds the Fair Market Value of the Company Stock on the Date of Grant of the
Stock Appreciation Right.

 

12



--------------------------------------------------------------------------------

(c) The following provisions apply to all Stock Appreciation Rights that are
granted in connection with Options:

(i) Stock Appreciation Rights shall entitle the Participant, upon exercise of
all or any part of the Stock Appreciation Rights, to surrender to the Company
unexercised that portion of the underlying Option relating to the same number of
shares of Company Stock as is covered by the Stock Appreciation Rights (or the
portion of the Stock Appreciation Rights so exercised) and to receive in
exchange from the Company an amount equal to the excess of (x) the Fair Market
Value on the date of exercise of the Company Stock covered by the surrendered
portion of the underlying Option over (y) the exercise price of the Company
Stock covered by the surrendered portion of the underlying Option. The Committee
may limit the amount that the Participant will be entitled to receive upon
exercise of Stock Appreciation Rights.

(ii) Upon the exercise of a Stock Appreciation Right and surrender of the
related portion of the underlying Option, the Option, to the extent surrendered,
shall not thereafter be exercisable.

(iii) Subject to any further conditions upon exercise imposed by the Committee,
a Stock Appreciation Right shall be exercisable only to the extent that the
related Option is exercisable and a Stock Appreciation Right shall expire no
later than the date on which the related Option expires.

(iv) The Stock Appreciation Right is only transferable when the related Options
are otherwise transferable.

(v) A Stock Appreciation Right may only be exercised at a time when the Fair
Market Value of the Company Stock covered by the Stock Appreciation Right
exceeds the exercise price of the Company Stock covered by the underlying
Option.

(d) The manner in which the Company’s obligation arising upon the exercise of a
Stock Appreciation Right shall be paid shall be determined by the Committee and
shall be set forth in the Incentive Award. The Incentive Award may provide for
payment in Company Stock or cash, or a fixed combination of Company Stock or
cash, or the Committee may reserve the right to determine the manner of payment
at the time the Stock Appreciation Right is exercised. Shares of Company Stock
issued upon the exercise of a Stock Appreciation Right shall be valued at their
Fair Market Value on the date of exercise.

(e) No modification (within the meaning of U.S. Treasury Regulation
1.409A-1(b)(5)(v)(B)) shall be made with respect to any Stock Appreciation Right
if the modification would result in the Stock Appreciation Right constituting a
deferral of compensation, and no extension (within the meaning of U.S. Treasury
Regulation

 

13



--------------------------------------------------------------------------------

1.409A-1(b)(5)(v)(C)) shall be made with respect to any Stock Appreciation Right
if the extension would result in the Stock Appreciation Right having an
additional deferral feature from the Date of Grant, in each case without the
Participant’s consent.

11. Method of Exercise of Options and Stock Appreciation Rights.

(a) Options and Stock Appreciation Rights may be exercised by the Participant
giving written notice of the exercise to the Employer, stating the number of
shares the Participant has elected to purchase under the Option or the number of
Stock Appreciation Rights the Participant has elected to exercise. In the case
of the purchase of shares under an Option, the notice shall be effective only if
accompanied by the exercise price in full in cash; provided, however, that if
the terms of an Option so permit, the Participant may (i) deliver a properly
executed exercise notice together with irrevocable instructions to a broker to
deliver promptly to the Employer, from the sale or loan proceeds with respect to
the sale of Company Stock or a loan secured by Company Stock, the amount
necessary to pay the exercise price and, if required by the terms of the Option,
Applicable Withholding Taxes, (ii) deliver Mature Shares (valued at their Fair
Market Value) in satisfaction of all or any part of the exercise price, or
(iii) use any other methods of payment as the Committee, at its discretion,
deems appropriate.

(b) Dominion may place on any certificate representing Company Stock issued upon
the exercise of an Option or Stock Appreciation Right any legend deemed
desirable by the Dominion’s counsel to comply with federal or state securities
laws, and Dominion may require a customary written indication of the
Participant’s investment intent. Until the Participant has made any required
payment, including any Applicable Withholding Taxes, and has had issued a
certificate for the shares of Company Stock acquired, he or she shall possess no
shareholder rights with respect to the shares.

(c) Each Participant shall agree as a condition of the exercise of an Option or
Stock Appreciation Right to pay to the Employer, or make arrangements
satisfactory to the Employer regarding the payment to the Employer of,
Applicable Withholding Taxes. Until the amount has been paid or arrangements
satisfactory to the Employer have been made, no stock certificate shall be
issued upon the exercise of an Option.

(d) As an alternative to making a cash payment to the Employer to satisfy
Applicable Withholding Taxes, if the Option or Stock Appreciation Rights
agreement so provides, the Participant may elect to have the Employer retain
that number of shares of Company Stock (valued at their Fair Market Value) that
would satisfy all or a specified portion of the Applicable Withholding Taxes.
The shares of Company Stock retained may not exceed the amount of the Applicable
Withholding Taxes.

12. Transferability of Options and Stock Appreciation Rights. Nonstatutory Stock
Options and Stock Appreciation Rights may be transferable by a Participant and
exercisable by a person other than the Participant, but only to the extent
specifically provided in the Incentive Award. Incentive Stock Options, by their
terms, shall not be transferable except by will or by the laws of descent and
distribution and shall be exercisable, during the Participant’s lifetime, only
by the Participant.

 

14



--------------------------------------------------------------------------------

13. Effective Date of the Plan. The original effective date of the Plan was
May 1, 2005. The effective date of this amendment to and restatement of the Plan
shall be May 5, 2009, subject to approval by the affirmative vote of the holders
of a majority of the votes cast at the 2009 Annual Meeting of Dominion’s
shareholders. Until (i) the Plan, as amended and restated herein, has been
approved by Dominion’s shareholders, and (ii) the requirements of any applicable
Federal or State securities laws have been met, no Restricted Stock or
Goal-Based Stock shall be awarded on shares in excess of the shares already
available for issuance under the Plan (without regard to this amendment and
restatement), unless such grant is contingent on these events, and no Option
granted with respect to shares in excess of the shares already available for
issuance under the Plan (without regard to this amendment and restatement) shall
be exercisable.

14. Termination, Modification, Change. If not sooner terminated by the Dominion
Board, the Plan, as amended and restated herein, shall terminate at the close of
business on the date after the 2016 Annual Meeting of shareholders of Dominion.
No Incentive Awards shall be made under the Plan after its termination. The
Dominion Board may amend or terminate the Plan in any respects as it shall deem
advisable; provided that, if and to the extent required by the Code, no change
shall be made that increases the total number of shares of Company Stock
reserved for issuance pursuant to Incentive Awards granted under the Plan
(except pursuant to Section 15), materially modifies the requirements as to
eligibility for participation in the Plan, or materially increases the benefits
accruing to Participants under the Plan, unless the change is authorized by the
shareholders of Dominion. Notwithstanding the foregoing, the Dominion Board may
unilaterally amend the Plan and Incentive Awards with respect to Participants as
it deems appropriate to ensure compliance with Rule 16b-3 or Code section 409A
and to cause Incentive Stock Options and Performance Grants to meet the
requirements of the Code and regulations thereunder. Except as provided in the
preceding sentence, a termination or amendment of the Plan shall not, without
the consent of the Participant, adversely affect a Participant’s rights under an
Incentive Award previously granted to him or her.

 

  15. Change in Capital Structure.

(a) In the event of a stock dividend, stock split or combination of shares,
recapitalization or merger in which Dominion is the surviving corporation or
other change in Dominion’s capital stock (including, but not limited to, the
creation or issuance to shareholders generally of rights, options or warrants
for the purchase of common stock or preferred stock of Dominion), the number and
kind of shares of stock or securities of Dominion to be subject to the Plan and
to Options and Stock Appreciation Rights then outstanding or to be granted
thereunder, the maximum number of shares or securities which may be delivered
under the Plan (including the maximum limit on Incentive Stock Options,
Incentive Awards, Restricted Stock, Goal-Based Stock and Performance Grants
under Section 4), the maximum number of shares or securities that can be granted
to an individual Participant under Section 4, the exercise price of Options, the
initial Fair Market Value of Company Stock under Stock Appreciation Rights, the
terms of Incentive

 

15



--------------------------------------------------------------------------------

Awards and other relevant provisions shall be appropriately adjusted by the
Committee, whose determination shall be binding on all persons. If the
adjustment would produce fractional shares with respect to any unexercised
Option or Stock Appreciation Right, the Committee may adjust appropriately the
number of shares covered by the Option or Stock Appreciation Right so as to
eliminate the fractional shares.

(b) If Dominion is a party to a consolidation or a merger in which Dominion is
not the surviving corporation, a transaction that results in the acquisition of
substantially all of Dominion’s outstanding stock by a single person or entity,
or a sale or transfer of substantially all of Dominion’s assets or if a Change
of Control as defined in Section 2(d)(i) or (ii) otherwise occurs (a “Corporate
Event”), then the Committee may take any actions with respect to outstanding
Incentive Awards as the Committee deems appropriate; provided, however, the
Committee may not accelerate the time or schedule of any payment of any
Incentive Award that is subject to Code section 409A, or take any other action
to cause such an award to violate Code section 409A, without the Participant’s
consent.

(c) Notwithstanding anything in the Plan to the contrary, the Committee may take
the foregoing actions without the consent of any Participant, and the
Committee’s determination shall be conclusive and binding on all persons for all
purposes.

 

16. Administration of the Plan.

(a) The Plan shall be administered by the Committee. Subject to the express
provisions and limitations set forth in this Plan, the Committee shall be
authorized and empowered to do all things necessary or desirable, in its sole
discretion, in connection with the administration of this Plan, including,
without limitation, the following:

(i) to prescribe, amend and rescind policies relating to this Plan, and to
interpret the Plan, including defining terms not otherwise defined;

(ii) to determine which persons will be Participants, to which of the
Participants, if any, Incentive Awards shall be granted hereunder and the timing
of any Incentive Awards;

(iii) to grant Incentive Awards to Participants and determine the terms and
conditions thereof, including the number of shares of Company Stock subject to
Incentive Awards and the exercise or purchase price of the shares of Company
Stock and the circumstances under which Incentive Awards become exercisable or
vested or are forfeited or expire, which terms may but need not be conditioned
upon the passage of time, continued employment, the satisfaction of Performance
Goals, the occurrence of certain events, or other factors;

(iv) to establish or verify the extent of satisfaction of any Performance Goals
or other conditions applicable to the grant, issuance, exercisability, vesting
and/or ability to retain any Incentive Award;

 

16



--------------------------------------------------------------------------------

(v) to prescribe and amend the terms of the award agreements or other documents
evidencing Incentive Awards made under this Plan (which need not be identical);

(vi) to determine whether, and the extent to which, adjustments are required
pursuant to Section 15;

(vii) to interpret and construe this Plan, any policies under this Plan and the
terms and conditions of any Incentive Award granted hereunder, and to make
exceptions to any provisions for the benefit of the Company;

(viii) to delegate any portion of its authority under the Plan to make Incentive
Awards to an executive officer of Dominion, subject to any conditions that the
Committee may establish, and

(ix) to make all other determinations deemed necessary or advisable for the
administration of this Plan.

Notwithstanding the foregoing, no “tandem stock options” (where two stock
options are issued together and the exercise of one option affects the right to
exercise the other option) may be issued in connection with Incentive Stock
Options. The Committee shall have the power to amend the terms of previously
granted Incentive Awards that were granted by that Committee so long as the
terms as amended are consistent with the terms of the Plan and provided that the
consent of the Participant is obtained with respect to any amendment that would
be detrimental to him or her, except that the consent will not be required if
the amendment is for the purpose of complying with Rule 16b-3, Code section 409A
or any other section or requirement of the Code applicable to the Incentive
Award.

(b) The interpretation and construction of any provision of the Plan by the
Committee shall be final and conclusive as to any Participant. The Committee may
consult with counsel, who may be counsel to the Company, and shall not incur any
liability for any action taken in good faith in reliance upon the advice of
counsel.

(c) A majority of the members of the Committee shall constitute a quorum, and
all actions of the Committee shall be taken by a majority of the members
present. Any action may be taken by a written instrument signed by all of the
members, and any action so taken shall be fully effective as if it had been
taken at a meeting.

(d) The Committee may delegate the administration of the Plan to an officer or
officers of the Company, and the administrator(s) may have the authority to
execute and distribute agreements or other documents evidencing or relating to
Incentive Awards granted by the Committee under this Plan, to maintain records
relating to the grant, vesting, exercise, forfeiture or expiration of Incentive
Awards, to process or oversee the issuance of shares of Company Stock upon the
exercise, vesting and/or settlement of an Incentive Award, to interpret the
terms of Incentive Awards and to take any other actions as the Committee may
specify, provided that in no case shall any administrator be authorized to grant
Incentive Awards under the Plan. Any action by an administrator within the scope
of its delegation shall be deemed for all purposes to have been taken by

 

17



--------------------------------------------------------------------------------

the Committee and references in this Plan to the Committee shall include any
administrator, provided that the actions and interpretations of any
administrator shall be subject to review and approval, disapproval or
modification by the Committee.

17. Notice. All notices and other communications required or permitted to be
given under this Plan shall be in writing and shall be deemed to have been duly
given if delivered personally or mailed first class, postage prepaid, as follows
(a) if to Dominion—at the principal business address of Dominion to the
attention of the Corporate Secretary of Dominion; and (b) if to any
Participant—at the last address of the Participant known to the sender at the
time the notice or other communication is sent.

18. Interpretation. The Plan is intended to operate in compliance with the
provisions of Securities and Exchange Commission Rule 16b-3 and to facilitate
compliance with, and optimize the benefits from, Code section 162(m) and Code
section 409A. The terms of this Plan are subject to all present and future
regulations and rulings of the Secretary of the Treasury of the United States or
his or her delegate relating to the qualification of Incentive Stock Options
under the Code. If any provision of the Plan conflicts with any such regulation
or ruling, then that provision of the Plan shall be void and of no effect. The
terms of this Plan shall be governed by the laws of the Commonwealth of
Virginia.

19. Beneficiary Matters. A Participant may designate a Beneficiary to receive
benefits due under an Incentive Award, if any, upon the Participant’s death.
Designation of a Beneficiary shall be made by execution of a form approved or
accepted by the administrator. In the absence of a valid Beneficiary
designation, a Participant’s surviving Spouse, if any, and if none, the
Participant’s estate, shall be the Beneficiary.

(a) A Participant may change a prior Beneficiary designation made under
Section 19 by a subsequent execution of a new Beneficiary designation form. The
change in Beneficiary will be effective upon receipt by the administrator.

(b) Any payment made to a Beneficiary under this Plan by the administrator in
good faith shall fully discharge the Company from all further obligations with
respect to that payment. If the administrator has any doubt as to the proper
Beneficiary to receive a payment under this Plan, the administrator shall have
the right to withhold such payment until the matter is fully adjudicated.

(c) In making any payment to or for the benefit of any minor or an incompetent
Beneficiary, the administrator, in its sole and absolute discretion, may make a
distribution to a legal or natural guardian or other relative of a minor or
court-appointed representative of such incompetent. Alternatively, it may make a
payment to any adult with whom the minor or incompetent temporarily or
permanently resides. The receipt by a guardian, representative, relative or
other person shall be a complete discharge of the Company’s obligations under
the Plan. The Company shall have no responsibility to see to the proper
application of any payment so made.

20. Separation from Service. With respect to any Incentive Award that provides
for a deferral of compensation for purposes of Code section 409A and that is
payable under its terms

 

18



--------------------------------------------------------------------------------

on a Participant’s termination of employment (including a Participant’s
termination of employment on account of retirement, if applicable), (i) any
references herein and in the Participant’s Grant Agreement to the Participant’s
termination of employment or date of termination of employment shall refer to
the Participant’s Separation from Service or date of Separation from Service, as
the case may be; and (ii) notwithstanding any provision herein or in the
Participant’s Incentive Award to the contrary, if at the time of payment under
such an Incentive Award, the Participant is a “specified employee” (as defined
below), no such payment shall occur prior to the earlier of (A) the expiration
of the six (6)-month period measured from the date of the Participant’s
Separation from Service, or (B) the date of the Participant’s death. Upon the
expiration of the six (6)-month deferral period referred to in the preceding
sentence or the Participant’s death, all amounts that would otherwise have been
paid during such period but for this Section 20 shall be paid and any amounts
that remain to be paid under the Award shall be paid in accordance with the
terms hereof and of the Award Agreement. The term “specified employee” shall
have the same meaning as assigned to that term under Code section
409A(a)(2)(B)(i) and whether a Participant is a specified employee shall be
determined in accordance with written guidelines adopted by Dominion for such
purposes.

21. Qualifying Change of Control. With respect to any Award that provides for a
deferral of compensation for purposes of Code section 409A and that is payable
under its terms upon a Change of Control, or under which the time or form of
payment of the Award varies depending on whether a Change of Control has
occurred, any references herein and in the Participant’s Grant Agreement to a
Change of Control or date of the Change of Control shall refer to a Qualifying
Change of Control or the date of a Qualifying Change of Control, as the case may
be.

22. Continuing Securities Law Compliance. If at any time on or after the
effective date of this amended and restated Plan as described in Section 16
above, the Committee should determine that the issuance of any shares of Company
Stock under an Incentive Award granted under the Plan, whether pursuant to the
exercise of an Option or Stock Appreciation Right or otherwise, would result in
the violation of any applicable federal or state securities laws with respect to
the Plan, then no shares of Company Stock shall be issued, and no Options or
Stock Appreciation Rights shall be exercised, unless and until the Committee has
determined that the issuance of such shares or the exercise of such Options or
Stock Appreciation Rights would not result in such violation. If a Participant’s
right to exercise an Option or Stock Appreciation Right is suspended pursuant to
the preceding sentence, the Committee may provide that any time period to
exercise the Option or Stock Appreciation Right is extended or tolled during
such period of suspension.

 

19